
	
		II
		112th CONGRESS
		1st Session
		S. 1013
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Baucus (for himself,
			 Mr. Hatch, Mr.
			 Rockefeller, and Mr. Enzi)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the authority of the Secretary of Health and
		  Human Services to approve demonstration projects designed to test innovative
		  strategies in State child welfare programs.
	
	
		1.Short titleThis Act may be cited as the
			 State Child Welfare Innovation
			 Act.
		2.Renewal of authority
			 to approve demonstration projects designed to test innovative strategies in
			 State child welfare programsSection 1130 of the Social Security Act (42
			 U.S.C. 1320a–9) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking 1998 through 2003 and inserting 2011 through
			 2014;
				(B)by striking
			 paragraph (3) and inserting the following:
					
						(3)Conditions for
				state eligibilityIn order to be authorized to conduct a new
				demonstration project under this section in any of fiscal years 2011 through
				2014, a State shall satisfy the following conditions:
							(A)Identify 1 or
				more goalsThe State shall demonstrate that the demonstration
				project is designed to accomplish 1 or more of the following goals:
								(i)Increase
				permanency for all infants, children, and youth by reducing the time in foster
				placements when possible and promoting a successful transition to adulthood for
				older youth.
								(ii)Increase
				positive outcomes for infants, children, youth, and families in their homes and
				communities, including tribal communities, and improve the safety and
				well-being of infants, children, and youth.
								(iii)Prevent child
				abuse and neglect and the re-entry of infants, children, and youth into foster
				care.
								(B)Demonstrate
				readinessThe State shall demonstrate through a narrative
				description the State's capacity to effectively use the authority to conduct a
				demonstration project under this section by identifying changes the State has
				made or plans to make in policies, procedures, or other elements of the State's
				child welfare program that will enable the State to successfully achieve the
				goal or goals of the project.
							(C)Demonstrate
				implemented or planned child welfare program improvement
				policiesThe State shall demonstrate that the State has
				implemented, or plans to implement within 2 years of the date of enactment of
				the State Child Welfare Innovation
				Act, at least 3 of the child welfare program improvement policies
				described in paragraph (6), of which—
								(i)3
				such policies are policies that the State has not previously implemented as of
				the date on which the State submits an application to conduct the demonstration
				project; or
								(ii)2 such policies
				are policies that the State implemented after the enactment of the Fostering
				Connections to Success and Increasing Adoptions Act of 2008 (Public Law
				110–351) and 1 such policy is a policy that the State has not previously
				implemented.
								;
				(C)in paragraph
			 (4)—
					(i)by
			 inserting or kinship guardianship assistance after
			 assistance; and
					(ii)by inserting
			 or relative guardian after parents;
					(D)in paragraph (5),
			 by inserting and the ability of the State to implement a corrective
			 action plan approved under section 1123A before the period; and
				(E)by adding at the
			 end the following:
					
						(6)Child welfare
				program improvement policies
							(A)Policies
				describedFor purposes of paragraph (3)(C), the child welfare
				program improvement policies described in this paragraph are the
				following:
								(i)The establishment
				of a bill of rights for infants, children, and youth in foster care that is
				widely shared and clearly outlines protections for infants, children, and
				youth, such as assuring frequent visits with parents, siblings, and
				caseworkers, access to attorneys, and participation in age-appropriate
				extracurricular activities, and procedures for ensuring the protections are
				provided.
								(ii)The development
				and implementation of a plan for meeting the health and mental health needs of
				infants, children, and youth in foster care that includes ensuring that the
				provision of health and mental health care is child-specific, comprehensive,
				appropriate, and consistent (through means such as ensuring the infant, child,
				or youth has a medical home, regular wellness medical visits, and addressing
				the issue of trauma, when appropriate).
								(iii)The
				establishment of procedures and protocols for promoting educational stability
				for children and youth in foster care by keeping such children and youth in the
				same school while they are in foster care, unless remaining in that school is
				not in their best interest, consistent with the requirements of paragraphs
				(1)(G) and (4)(A) of section 475.
								(iv)The inclusion in
				the State plan under section 471 of an amendment implementing the option under
				subsection (a)(28) of that section to enter into kinship guardianship
				assistance agreements.
								(v)The development
				and implementation of specific procedures for protecting children and youth
				from the inappropriate use of psychotropic medications, including providing for
				regularly reporting on the use of psychotropic medications for children and
				youth in foster care that includes reporting the ages and type of placements of
				such children and youth who receive such medications.
								(vi)The development
				and implementation of a plan that ensures congregate care is used appropriately
				and reduces the placement of children and youth in such care.
								(vii)Of those
				infants, children, and youth in out-of-home placements, substantially
				increasing the number of cases of siblings who are in the same foster care,
				kinship guardianship, or adoptive placement, above the number of such cases in
				fiscal year 2008.
								(viii)The
				development and implementation of a plan to improve the recruitment and
				retention of high quality foster family homes trained to help assist infants,
				children, and youth secure permanent families swiftly. Supports for foster
				families under such a plan may include increasing maintenance payments to more
				adequately meet the needs of infants, children, and youth in foster care and
				expanding training, respite care, and other support services for foster
				parents.
								(ix)The
				establishment of procedures designed to assist youth as they prepare for their
				transition out of foster care, such as arranging for participation in
				age-appropriate extra-curricular activities, providing appropriate access to
				cell phones, computers, and opportunities to obtain a driver’s license, and
				providing counseling and financial support for post-secondary education.
								(x)The inclusion in
				the State plan under section 471 of a description of State procedures
				for—
									(I)ensuring that
				youth in foster care who have attained age 16 are engaged in discussions,
				including during the development of the transition plans required under
				paragraphs (1)(D) and (5)(H) of section 475, that explore whether the youth
				wishes to reconnect with the youth's biological family, including parents,
				grandparents, and siblings, and, if so, what skills and strategies the youth
				will need to successfully and safely reconnect with those family
				members;
									(II)providing
				appropriate guidance and services to youth whom affirm an intent to reconnect
				with biological family members on how to successfully and safely manage such
				reconnections; and
									(III)making, when
				appropriate, efforts to include biological family members in such reconnection
				efforts.
									(xi)The
				establishment of one or more of the following programs designed to prevent
				infants, children, and youth from entering foster care or to provide permanency
				for infants, children, and youth in foster care:
									(I)An intensive
				family finding program.
									(II)A kinship
				navigator program.
									(III)A family
				counseling program, such as a family group decision-making program, and which
				may include in-home peer support for families.
									(IV)A comprehensive
				family-based substance abuse treatment program.
									(V)A program under
				which special efforts are made to identify and address domestic violence that
				endangers infants, children, and youth and puts them at risk of entering foster
				care.
									(xii)The inclusion
				in the State plan under section 471 of an amendment implementing the option
				under subsection (a)(28) of that section to enter into kinship guardianship
				assistance agreements.
								(xiii)The inclusion
				in the State plan under section 471 of an amendment implementing each of the
				options under subclauses (I), (II), and (III) of section 475(8)(B)(i) to define
				a child for purposes of the provision of foster care maintenance
				payments, adoption assistance payments, and kinship guardianship assistance
				payments, as an individual who has not attained age 21 (or, in the case of a
				State that has had such a definition prior to 2008 for purposes of the
				provision of foster care maintenance payments, an amendment implementing each
				of the options under subclauses (II) and (III) of that section).
								(B)DefinitionIn
				this paragraph, the term youth means, with respect to a State, an
				individual who has attained age 12 but has not attained the age at which an
				individual is no longer considered to be a child under the State plans under
				parts B and E of title
				IV.
							;
				(2)in subsection
			 (d), by striking 5 years and all that follows through the period
			 and inserting 3 years. The Secretary shall not authorize the extension
			 or renewal of any demonstration project conducted under this section after
			 September 30, 2018.;
			(3)in subsection
			 (e)—
				(A)in paragraph (1),
			 by striking (which shall provide, and all that follows up to the
			 semicolon;
				(B)by striking
			 and at the end of paragraph (6);
				(C)by redesignating
			 paragraph (7) as paragraph (9); and
				(D)by inserting after
			 paragraph (6) the following:
					
						(7)an accounting of any additional Federal,
				State, local, and private investments (other than those with respect to which
				matching funds were provided under part B or E of title IV) made, during the 2
				fiscal years preceding the application to provide the services described in
				paragraph (1), and an assurance that the State will provide an accounting of
				that same spending for each year of an approved demonstration project;
						(8)an assurance that
				the State will continue to expend, during each year of the demonstration
				project, an amount at least equivalent to the average amount of Federal, State,
				and local funds expended on the services described in paragraph (1) during the
				2 fiscal years preceding the fiscal year in which the application is submitted;
				and
						;
				(4)by redesignating
			 subsection (g) as subsection (h);
			(5)by striking
			 subsection (f) and inserting the following:
				
					(f)State
				evaluations
						(1)In
				generalA State authorized to conduct a demonstration project
				under this section shall obtain an evaluation by an independent contractor of
				the effectiveness of the project that is—
							(A)conducted in
				accordance with guidance from the Secretary on establishing an appropriate and
				rigorous comparative methodology that does not result in the denial of child
				welfare services to any group of infants, children, youth, and families;
				and
							(B)uses an
				evaluation design that is determined by the Secretary to be consistent with
				such guidance and satisfies the requirements of paragraph (2).
							(2)Required design
				elementsThe evaluation design shall provide for—
							(A)comparison of
				methods of service delivery under the project, and such methods under a State
				plan or plans, with respect to efficiency, economy, and any other appropriate
				measures of program management;
							(B)comparison of the amounts of Federal,
				State, local and private investments in the services described in subsection
				(e)(1), by service type, with the amount of the investments during the period
				of the demonstration project; and
							(C)any other
				information that the Secretary may require.
							(3)Evaluation
				reportsA State authorized to conduct a demonstration project
				under this section shall provide, in addition to the reports required under
				subsection (g)(1), interim and final evaluation reports to the Secretary, at
				such times and in such manner as the Secretary may require.
						(4)Child welfare
				services definedIn this subsection, the term child welfare
				services means services intended to prevent the abuse or neglect of
				children, to ensure that children have safe, permanent homes, and to promote
				the well-being of children and their families. Such term includes any services
				described in the preceding sentence that are provided under a program
				authorized or funded under title IV, and services provided under programs
				designed to prevent infants, children, and youth from entering foster care,
				including the following programs: An in-home family preservation program, an
				intensive family finding program, a kinship navigator program, a family
				counseling program such as a family group decision-making program (which may
				include in-home peer support for families), a comprehensive family-based
				substance abuse treatment program, and a program under which special efforts
				are made to identify and address domestic violence that endangers infants,
				children, and youth and puts them at risk of entering foster care.
						(g)State and
				congressional reports
						(1)State reports;
				public availabilityEach State authorized to conduct a
				demonstration project under this section shall—
							(A)submit periodic
				reports to the Secretary on the specific programs, activities, and strategies
				used to improve outcomes for infants, children, youth, and families and the
				results achieved for infants, children, and youth during the conduct of the
				demonstration project, including with respect to those infants, children, and
				youth who are prevented from entering foster care, infants, children, and youth
				in foster care, and infants, children, and youth who move from foster care to
				permanent families; and
							(B)post a copy of
				each such report on the Internet website for the State child welfare program
				concurrent with the submission of the report to the Secretary.
							(2)Reports to
				congressThe Secretary shall submit to the Committee on Ways and
				Means of the House of Representatives and the Committee on Finance of the
				Senate—
							(A)periodic reports
				based on the State reports submitted under paragraph (1); and
							(B)a report based on
				the results of the State evaluations required under subsection (f) that
				includes an analysis of the results of such evaluations and such
				recommendations for administrative or legislative changes as the Secretary
				determines appropriate.
							;
				and
			(6)by adding at the
			 end the following:
				
					(i)Indian tribes
				operating IV–E programs considered StatesAn Indian tribe, tribal organization, or
				tribal consortium that has elected to operate a program under part E of title
				IV in accordance with section 479B shall be considered a State for purposes of
				this
				section.
					.
			3.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
